DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6-7 are objected to because of the following informalities:  
Claims 2 line 7, the term “the representation” should be amended to --the VR representations of the scene--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,468,793. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1:  Claim 1 of the  ‘793 patent provides a teaching of an airway management training system comprising: (see col. 15:35)
 a physical patient model having a respiratory tract, a head that is movable from side to side and an openable jaw, (see col. 15:35-37) 
a plurality of electromagnetic sensors configured to measure relative positions of the head and the jaw and relative positions of at least one airway management tool with respect to the respiratory tract, and (see col. 15:41-45)
a virtual reality (VR) system configured to provide a trainee with a VR representation of a scene, of at least a patient corresponding to the physical patient model, of the at least one airway management tool and of hands of the trainee that handle the at least one airway management tool (see col. 15:46-50).   
The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example claim 1 of the ‘793 patent include limitation directed to “ wherein the VR system is configured to represent a hand of the trainee to correspond with detected pressure or flexing applied on the circumference of the manual resuscitator.”   Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the patent application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.  
Claim 2:  Claim 2 of the  ‘793 patent provides a teaching of wherein: the virtual reality system comprises optical sensors configured to track at least a location of the physical patient model, a position and orientation of the at least one airway management tool and the hands of the trainee, and  (see col. 15:55-61)
 the virtual reality system is configured to dynamically identify a treatment situation performed by the trainee and to dynamically manage a situation-related hierarchy among the sensors that keeps the representation continuous and coherent with respect to the identified treatment situation.   (see col. 15:61-67). 
Claim 3: Claim 3 of the  ‘793 patent provides a teaching of wherein the VR representation relates a visual representation of the at least one airway management tool to the respiratory tract.  
Claim 4:  Claim 4 of the ‘793 patent provides a teaching of wherein the VR representation indicates pressures applied by the at least one airway management tool on the respiratory tract. 
Claim 5:  Claim 1 of the ‘793 patent provides a teaching of  further comprising the at least one airway management tool, having at least one pressure sensor  (see col. 15:37-40). 
Claim 6:  Claim 5 of the ‘793 patent provides a teaching of wherein the at least one airway management tool comprises a laryngoscope with the at least one pressure sensor being on a blade of the laryngoscope.  
Claim 7: Claim 1 of the ‘739 patent provides a teaching of wherein the at least one airway management tool comprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference of the manual resuscitator (see col. 15:37-41).  
Claim 8:  Claim 6 of the ‘739 patent provides a teaching of wherein the at least one airway management tool comprises a multipurpose tool that is visually represented as at least one of: a scalpel, forceps, a tube, an ET (endotracheal) tube, suction, stethoscope, capnometer and oximeter.  
Claim 9: Claim 7 of the ‘739 patent provides a teaching of an airway management training method comprising:  (see col. 16:18)
training airway management within a virtual reality (VR) environment,  (see col. 16:19-20)
using a physical patient model and at least one airway management tool to enhance the VR environment, wherein the physical patient model has a respiratory tract, a head that is movable from side to side and an openable jaw, and (see col. 16:21-25) 
the at least one airway management tool has at least one pressure sensor, measuring relative positions of the head and the jaw and relative positions of the at least one airway management tool with respect to the respiratory tract, using a plurality of electromagnetic sensors associated with the passive patient model, and (see col. 16:36-40)
displaying to a trainee, in the VR environment, a scene, a patient corresponding to the physical patient model, the at least one airway management tool and hands of the trainee.  (see col. 16:33-35).  
The difference between claim 9  of the application and claim 7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example claim 7 of the ‘793 patent include limitation directed to “ wherein the VR system is configured to represent a hand of the trainee to correspond with detected pressure or flexing applied on the circumference of the manual resuscitator.”   Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of claim 9 of the patent application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 9 of the application is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent.  
Claim 10:  Claim 8 of the ‘793 patent provides a teaching of racking at least a location of the physical patient model, the at least one airway management tool and the hands of the trainee.
Claim 11:  Claim  9 of the ‘793 patent provides a teaching of comprising dynamically identifying a treatment situation performed by the trainee and dynamically managing a situation-related hierarchy among the sensors that keeps the VR representation continuous and coherent with respect to the identified treatment situation.  
Claim 12:  Claim 10 of the ‘793 patent provides a teaching of wherein the at least one airway management tool comprises a laryngoscope with the at least one pressure sensor being on a blade thereof, and the method further comprises providing VR feedback to the trainee with respect to measurements of pressures applied by the blade of the laryngoscope onto the respiratory tract.  
Claim 13:  Claim 7 of the ‘793 patent provides a teaching of wherein the at least one airway management tool comprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference thereof, and the method further comprises providing VR feedback to the trainee with respect to measurements of pressures applied by the trainee onto the manual resuscitator and a degree of air- tightness between the manual resuscitator and a mouth of the passive patient model (see col. 16:36-44). 
Claim 14:  Claim 11 of the ‘793 patent provides a teaching of visually representing a multipurpose tool as the at least one airway management tool, in an adjustable manner as at least one of: a scalpel, forceps, a tube, an ET (endotracheal) tube, suction, stethoscope, capnometer and oximeter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the sensors" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the applicant is referring the plurality of electromagnetic sensors or the optical sensors. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasting US -20190019434, in view of Hendricks US 2018/0293802, in view of Freeman US 20190282324, and further in view of Bardsley US 20080227073
Claims 1 and 9:  The Hasting reference provides a teaching of an airway management training systern (see abstract) comprising:
a physical patient model having a respiratory tract (see paragraph 16 models that includes the trachea and pharynx and larynx) , and an openable jaw (see paragraph 47 mouth and jaw opening).  
a plurality of electromagnetic sensors configured to measure relative positions of the head and the jaw (see paragraph sensors 49 around the head and another sensors located around the jaw/larynx area)
The Hasting reference is silent on the teaching of a virtual reality (VR) system configured to provide a trainee with a VR representation of a scene, of at least a patient corresponding to the physical patient model, of the at least one airway management tool and of hands of the trainee that handle the at least one airway management tool.
However, the Hendricks a virtual reality (VR) system configured to provide a trainee with a VR representation of a scene, of at least a patient corresponding to the physical patient model (see paragraph 102 and FIG 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the limitation of a virtual reality (VR) system configured to provide a trainee with a VR representation of a scene, of at least a patient corresponding to the physical patient model,, as taught by Hendricks, in order to provide a realistic training scenario for the user. 
The combination of Hasting and Hendricks is silent on the teaching of the at least one airway management tool and of hands of the trainee that handle the at least one airway management tool.  However, the Freeeman reference provides a teaching of the at least one airway management tool (see paragraph 66) and of hands of the trainee that handle the at least one airway management tool (see paragraph 180 and FIG. 15 showing at least one management tools ventilation bag 1524 and the hand of the user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of teaching of the at least one airway management tool and of hands of the trainee that handle the at least one airway management tool, as taught by Freeman, in order to provide a realistic training scenario and provide a timely feedback that can improve patient outcome (see paragraph 5).  
The Hasting reference is silent that the head that is movable from side to side.  However, the Bardsley reference provides a teaching that the head that is movable from side to side (see paragraph 263).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with a feature of that the head that is movable from side to side, as taught by Bardsley, in order to provide a simulator with a realistic response to the user.  

Claims 2 and 10-11:  The Hasting reference is silent on the teaching of wherein:
the virtual reality system comprises optical sensors configured to track at least a location of the physical patient model, a position and orientation of the at least one airway management tool and the hands of the trainee. 
However, the Freeman reference provide a teaching of the virtual reality system comprises optical sensors (see paragraph 215 optical sensors 150) to track at least a location of the physical patient model (see paragraph 218 monitor movement and location of the user and patient model) a position and orientation of the at least one airway management tool (see paragraph 46) and the hands of the trainee (see paragraph FIG. 15 item 1516).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of  the virtual reality system comprises optical sensors configured to track at least a location of the physical patient model, a position and orientation of the at least one airway management tool and the hands of the trainee; as taught by Freeman, in order to provide a realistic training scenario and provide a timely feedback that can improve patient outcome (see paragraph 5).  
The Hasting reference is also silent on the teaching of  the virtual reality system is configured to dynamically identify a treatment situation performed by the trainee and to dynamically manage a situation-related hierarchy among the sensors that keeps the representation continuous and coherent with respect to the identified treatment situation.
However, the Freeman reference provides a teaching of the virtual reality system is configured to dynamically identify a treatment situation performed by the trainee and to dynamically manage a situation-related hierarchy among the sensors that keeps the representation continuous and coherent with respect to the identified treatment situation (see paragraph 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of the virtual reality system is configured to dynamically identify a treatment situation performed by the trainee and to dynamically manage a situation-related hierarchy among the sensors that keeps the representation continuous and coherent with respect to the identified treatment situation, as taught by Freeman, in order to provide a realistic training scenario and provide a timely feedback that can improve patient outcome (see paragraph 5).  
Claim 3:  The Hasting reference is silent on the teaching wherein the VR representation relates a visual representation of the at least one airway management tool to the respiratory tract.
However, the Freeman reference provides a teaching of wherein the VR representation relates a visual representation of the at least one airway management tool to the respiratory tract (see FIG. 15 item 1512 a ventilator mask and paragraph 346)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of  wherein the VR representation relates a visual representation of the at least one airway management tool to the respiratory tract, as taught by Freeman, in order to provide a realistic training scenario for the user.
Claim 4:  The Hasting reference is silent on the teaching of wherein the VR representation indicates pressures applied by the at least one airway management tool on the respiratory tract.
However, the Freeman reference provides a teaching of wherein the VR representation indicates pressures applied by the at least one airway management tool on the respiratory tract (see paragraph 326 performance indicator directed to ventilation pressure).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Freeman reference with wherein the VR representation indicates pressures applied by the at least one airway management tool on the respiratory tract, as taught by Freeman, in order to provide a realistic training scenario and provide a timely feedback that can improve patient outcome (see paragraph 5).  
Claims 8 and 14:  The Hasting reference is silent on the teaching of wherein the at least one airway management tool comprises a multipurpose tool that is visually represented as at least one of: a scalpel, forceps, a tube, an ET (endotracheal) tube, suction, stethoscope, capnometer and oximeter.
However, the Freeman reference provides a teaching wherein the at least one airway management tool comprises a multipurpose tool that is visually represented as at least one of: a tube (see paragraph 359 and FIG. 16A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasting reference with  wherein the at least one airway management tool comprises a multipurpose tool that is visually represented as at least one of: a tube, as taught by the Freeman reference in order to provide a realistic training scenario for the user.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasting US -20190019434, in view of Hendricks US 2018/0293802, in view of Freeman US 20190282324, and further in view of Bardsley US 20080227073 and further in view of McWilliams 20170105614
Claim 5:  The Hasting reference fails to provide a teaching of further comprising the at least one airway management tool, having at least one pressure sensor.
However, the McWilliam reference provides a teaching of comprising the at least one airway management tool (see FIG 1 item 110, having at least one pressure sensor (see paragraph 29  item 110 “… includes a laryngoscope blade 112 coupled to a handle 114. The handle 114 contains at least one or more sensors 130 responsive to forces on and/or movement of the laryngoscope blade 112. The sensor-equipped laryngoscope 110 may thus be used to sense and measure intubation mechanics, for example, by sensing and measuring at least force and torque on the laryngoscope blade 112”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference  with the feature of comprising the at least one airway management tool, having at least one pressure sensor; in order to provide an accurate measurement of the amount of force applied to the mannequin.    

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasting US -20190019434, in view of Hendricks US 2018/0293802, in view of Freeman US 20190282324, and further in view of Bardsley US 20080227073, in view of McWilliams 20170105614 and further in view of Cooper 20080294010
Claim 6:  As seen in the rejection above the combination of the Hasting and the McWilliams reference provides a teaching of wherein the at least one airway management tool comprises a laryngoscope.  
It silent on the teaching that the at least one pressure sensor being on a blade thereof, however, the Cooper reference provides a teaching of the at least one pressure sensor being on a blade thereof (see FIG. 1 item 20 the pressure sensor 20 is attached to the blade or FIG 3 item 40 see paragraph 24 where the sensors is incorporated within the blade itself).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasting reference with least one pressure sensor being on a blade thereof, as taught by Cooper, in order to provide the user with an accurate measurement of force inflicted on the mannequin.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasting US -20190019434, in view of Hendricks US 2018/0293802, in view of Freeman US 20190282324, in view of Bardsley US 20080227073, in view of McWilliams 20170105614 and further in view of Silver 20110284004
Claim 7:  While the combination of Hasting and Freeman provides a teaching of at least one airway management tool comprises a manual resuscitator. 
It is silent on the teaching of  wherein the at least one airway management tool comprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference thereof.   However, the Silver reference provides a teaching of at least one airway management tool comprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference thereof (see paragraph 54 strain sensor located on the ventilator bag).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of at least one airway management tool comprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference thereof, as taught by Silver reference, in order to provide a realistic response from the operation of the manual resuscitator.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hasting US -20190019434, in view of Hendricks US 2018/0293802, in view of Freeman US 20190282324, in view of Bardsley US 20080227073, in view of Cooper 20080294010 and further in view of Miller 20150079565
Claim 12:   As seen in the rejection above the combination of the Hasting and the McWilliams reference provides a teaching of wherein the at least one airway management tool comprises a laryngoscope.  
It silent on the teaching that the at least one pressure sensor being on a blade thereof,
However, the Cooper reference provides a teaching of the at least one pressure sensor being on a blade thereof (see FIG. 1 item 20 the pressure sensor 20 is attached to the blade or FIG 3 item 40 see paragraph 24 where the sensors is incorporated within the blade itself).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasting reference with least one pressure sensor being on a blade thereof, as taught by Cooper, in order to provide the user with an accurate measurement of force inflicted on the mannequin.  
The Hasting reference is silent on the teaching of the method further comprises providing VR feedback to the trainee with respect to measurements of pressures applied by the blade of the laryngoscope onto the respiratory tract (see paragraph 77 the present system can indirectly determine force applied by various handheld tools to the mannequin during an intubation procedure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of   comprises providing VR feedback to the trainee with respect to measurements of pressures applied by the blade of the laryngoscope onto the respiratory tract, as taught by Miller, in order to provide a feedback for performing medical procedure.  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasting US -20190019434, in view of Hendricks US 2018/0293802, in view of Freeman US 20190282324, and further in view of Bardsley US 20080227073, and further in view of Nadkarni US 20180333548
Claim 13:  The Hasting reference is silent on the teaching of wherein the at least one airway management tool cornprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference thereof, and the method further comprises providing VR feedback to the trainee with respect to measurements of pressures applied by the trainee onto the manual resuscitator and a degree of air-tightness between the manual resuscitator and a mouth of the passive patient model.
However, the Silver reference provides a teaching of at least one airway management tool comprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference thereof (see paragraph 54 strain sensor located on the ventilator bag).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of at least one airway management tool comprises a manual resuscitator with the at least one pressure and at least one flexibility sensor on at least a part of a circumference thereof, as taught by Silver reference, in order to provide a realistic response from the operation of the manual resuscitator.  
The Nadkarni reference provides a teaching of and the method further comprises providing VR feedback to the trainee with respect to measurements of pressures applied by the trainee onto the manual resuscitator and a degree of air-tightness between the manual resuscitator and a mouth of the passive patient model (see FIG. 10A-10C as example feedback between the degree of airtightness and the passive patient model and paragraph 91-93). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hasting reference with the feature of  providing VR feedback to the trainee with respect to measurements of pressures applied by the trainee onto the manual resuscitator and a degree of air-tightness between the manual resuscitator and a mouth of the passive patient model, as taught by Nadkarni, in order to provide an effective training session in the use of a respirator (see paragraph 6).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715